Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made and entered into as of this 23rd day of July, 2008, by and between Money4Gold Holdings, Inc., a Delaware corporation with offices at ederal Hwy., STE 600, Boca Raton, FL 33432 (the “Corporation”), and Hakan Koyuncu, an individual residing at rd Street, Boca Raton, FL 33486 (the “Executive”), under the following circumstances: RECITALS: A.The Corporation desires to secure the services of the Executive upon the terms and conditions hereinafter set forth; and B.The Executive desires to render services to the Corporation upon the terms and conditions hereinafter set forth. NOW, THEREFORE, the parties mutually agree as follows: 1.Employment. The Corporation hereby employs the Executive and the Executive hereby accepts employment as an executive of the Corporation, subject to the terms and conditions set forth in this Agreement. 2.Duties. The Executive shall serve as Chief Executive Officer of the Corporation with such duties, responsibilities and authority as are commensurate and consistent with his position, as may be, from time to time, assigned to him by the Board of Directors of the Corporation. The Executive shall report directly to the Board of Directors of the Corporation. During the term of this Agreement, the Executive shall devote his full business time and efforts to the performance of his duties hereunder unless otherwise authorized by the Board of Directors.
